Case 8:19-cv-01333-JVS-KES Document 61-1 Filed 08/20/19 Page 1 of 2 Page ID #:2436




                              EXHIBIT A
Case 8:19-cv-01333-JVS-KES Document 61-1 Filed 08/20/19 Page 2 of 2 Page ID #:2437

RE: License Plates
MT Corporate Services <mtcorpserv@bresnan.net>
Mon 4/22/2019 5:21 PM
To: Mark Drewitz <mark.drewitz@rccmotors.com>
I have many, many Cal. clients -- and none of them have ever told me what the do to "remove" their registra ons.
Montana does not require any no ce when we sell or transfer vehicles.

It would seem to me, that you would handle it the same as you would if you sold the vehicle -- because, in
essence, that is what you are doing-- you are selling it to a Mont. company with a Mont. residence-- the company
takes on the same status as a Mont. person.

Helen G. Fandrich
MT Corporate Services, LLC
407 East King Street, PO Box 1165
East Helena, MT 59635-1165
Oﬃce Phone: 406.227.7665
Cell Phone: 406.431.3353
Fax: 406.227.7991




From: Mark Drewitz [mailto:mark.drewitz@rccmotors.com]
Sent: Monday, April 22, 2019 6:17 PM
To: MT Corporate Services
Subject: RE: License Plates

Helen,

What do your clients in California typically do to remove them from California registra on? Do they ﬁle a release
of liability with the California DMV and list them selves as seller and buyer with the 407 East King Street address?
Thank you,

Mark

Mark Drewitz
RCC Motors
www.rccmotors.com
800-520-7087




                                                                                                       EXHIBIT A
                                                                                                         Page 6
